 
   
       
 

Case 1:16-cv-03156-PAE-RWL Document 108 Filed 0410886 sB

| DOCUMENT

. ELECTROY :
NICA
DOC #: VEY FILED

DATE FILED .-9 = >

BAD 20 a

ORDER

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  
    

 

TRENT PATTERSON,
Plaintiff,
-against-
16 Civ. 3156 (PAE) (RWL)
CAPTAIN JOHNSON,

Defendants.

 

Robert W. Lehrburger, United States Magistrate Judge:

Upon the application of defendant for leave to take the deposition of plaintiff
Trent Patterson, Book and Case No. 349-190-7280, an inmate within the custody of the New
York City Department of Correction:

IT IS HEREBY ORDERED: (1) that the Warden or other official in charge of
the Anna. M. Kross Center, located at 18-18 Hazen Street, East Elmhurst, New York 11370,
produce inmate Trent Patterson, Book and Case No. 349-190-7280, on February 10, 2020, at
10:30 a.m. at a location within the facility for the taking of Mr. Patterson’s in-person deposition
and for so long thereafter as the deposition continues; and (2) that Mr. Patterson appear in such
place as designated by the Warden or other official in charge of the Anna M. Kross Center so

that Mr. Patterson’s deposition can be taken.

 
     

Dated: 2AZE)
Néw ork, New York

SO ORDERED

 

Robert W. Lehrburger, U.S.M.J.

MAILED BY CHAMBERS
